Whitfield, J.
Concurring.
It is a well settled rule that parol evidence is not admissible to vary or contradict the terms of a written instrument, and a written contract which is intelligible on its face must control. McNair & Wade Land Co. v. Adams, 54 Fla. 550, 45 South. Rep. 492; Rivers v. Brown, 62 Fla. 258, 56 South. Rep. 553; Solary v. Stultz, 22 Fla, 263.
A plea which avers a contemporaneous oral agreement that contradicts the promise contained in aii unambiguous negotiable note is not a defense to an action on the written instrument, since the contradictory parol agreement cannot legally be adduced in evidence to prove the averments of the plea. This rule does not exclude pleas averring a want or failure of consideration. 22 C. J. 1164.
The third plea does not aver a contemplated consideration that was not realized, which may be permissible (Odlin v. Stuckey, 76 Fla. 42, 80 South. Rep. 291); but in effect the plea avers that the execution of the note was predicated *74upon an indebtedness of a corporation and the contemporaneous oral agreement of tbe manager of the plaintiff “that he would look to the” corporation'“for the payment of” the note, which oral agreement contradicts the terms and legal effect of 'the note, and is inadmissible in evidence, therefore the plea setting up such oral agreement is demurrable. See 22 C. J. 1169; Burnes v. Scott, 117 U. S. 582, 6 Sup. Ct. Rep. 865; Kulenkamp v. Groff, 71 Mich. 675, 40 N. W. Rep. 57, 1 L. R. A. 594. The averments of the plea as to want of consideration do not make permissible the other averments contained in the plea, which violate the rule excluding contemporaneous oral agreements that contradict the legal effect of a written instrument 22 C. J. 1169. If a benefit results to the corporation, there may be a consideration for the note. 8 C. J. 214. If the one plea sets up separate conflicting defenses it was subject to motion.
In Odlin v. Stuckey, supra, the contemporaneous oral agreement set up in the plea of failure of consideration, did not contradict the note sued on.
Browne, C. J., concurs.